Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Claims 1-17 are pending in the application.  Claims 8-12 and 14 have been withdrawn as being directed to a non-elected invention. Claims 1-7, 13, and 15-17 are under consideration.  
The rejection over JP 2014-046518 in view of Ohashi has been withdrawn in view of the present response (page 2 of Applicant’s response).  
Upon further consideration, new ground of rejection is made in view of newly discovered reference to Takane et al. (US 2011/0195239).  
The provisional double patenting rejection over Application No. 15/539,928 has been overcome because the claims of Application No. 15/539,928 do not suggest a laminated film roll comprising a cover layer.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by micropore particles.  Does Applicant want to convey microporous particles?  
Regarding claim 6, “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because the phrase “structural units” renders the scope of the claimed invention unclear because a person having ordinary skill in the art (PHOSITA) could construe the “structural units” as beams, struts or pillars and none of these are within the scope of the claimed invention.  In view of Applicant’s disclosure the structural units are in the shape of at least one of a particle, a fiber and a plate.  Since the structural units could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0195239 to Takane et al. (Takane).
Takane discloses an optical element comprising a solid substrate and a low refractive index layer formed on the solid substrate wherein the low refractive index layer is a obtained by alternating a layer of an electrolyte polymer and a layer of microparticles on the solid substrate and filling the alternating layers with a silicone compound solution to bond the solid substrate to microparticles, and microparticles to microparticles (abstract, and figure 5).  The outermost layer of the electrolyte polymer on the microparticle layer opposite the solid substrate is equated to the claimed cover layer.  The solid substrate reads on the claimed resin film.  

The low refractive index layer comprises a porous body having a porosity of from 40 to 80%, in which the microparticles are chemically bonded to each other by a silicon compound comprising an alkoxylane having functional groups composed only of hydrolysable groups (paragraphs 170, 327 and 328).  The microparticles comprise one or more kinds of porous silica microparticles, hollow silica microparticles, and silica microparticles having a shape in which primary particles are connected (paragraphs 252).  The microparticles also include a pulverized product of a gelled silica compound having a diameter of several ten nanometers (paragraph 255).  
It appears that the low refractive index is made of the same material disclosed in Applicant’s disclosure.  The low refractive index layer comprises a porous body having a porosity of from 40 to 80%, in which the microparticles are chemically bonded to each other by a silicon compound comprising an alkoxylane having functional groups composed only of hydrolysable groups (paragraphs 170, 327 and 328).  The microparticles comprise one or more kinds of porous silica microparticles, hollow silica microparticles, and silica microparticles having a shape in which primary particles are connected (paragraphs 252).  The microparticles also include a pulverized product of a gelled silica compound having a diameter of several ten o or more would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Regarding claim 2, there is no indication that the hard coat layer comprises voids.  As such, the hard coat layer has a void space of 0%. 
Alternatively, Takane discloses a reflective film comprising a high refractive index layer, a low refractive index layer alternatively laminated on the solid substrate such that the lowermost layer on the solid substrate side and uppermost layer are formed of the high refractive index layer (paragraph 356).  By alternation of the material of the microparticles or the volume density of the microparticles, a high refractive index layer and a low refractive index layer can be obtained (paragraph 359).  The high refractive index layer reads on the claimed cover layer.   Since the low refractive index layer has a porosity of 40 to 80% (paragraph 170),   the high refractive index layer has a porosity of less than 40%, encompassing the claimed range. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the porosity of the high refractive index layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such porosity is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the porosity of the high refractive index layer in the range instantly claimed motivated by the desire to provide excellent reflecting properties.  
Regarding claims 3 and 4, the hard coat comprises a crosslinked product of a urethane resin or a silicone-based resin and a metal oxide (paragraph 178).  The urethane resin or the silicone-based resin is a water-soluble polymer.  The hard coat layer is abrasion resistant as like material has like property.  
Alternatively, both the low and high refractive index layers comprise the microparticles chemically bonded to each other by a silicon compound comprising an alkoxylane having functional groups composed only of hydrolysable groups (paragraphs 170, 327 and 328).  The alkoxylane is equated to the claimed water-soluble crosslinked product or a water-soluble polymer.  The combination of the silica microparticles and alkoxylane renders the high refractive index layer abrasion resistant.  

Regarding claim 6, the low refractive index layer comprises a porous body having a porosity of from 40 to 80%, in which the microparticles are chemically bonded to each other by a silicon compound comprising an alkoxylane having functional groups composed only of hydrolysable groups (paragraphs 170, 327 and 328).  The microparticles comprise one or more kinds of porous silica microparticles, hollow silica microparticles, and silica microparticles having a shape in which primary particles are connected (paragraphs 252).  The microparticles also include a pulverized product of a gelled silica compound having a diameter of several ten nanometers (paragraph 255).  
Regarding claim 7, the content of the alkoxylane is from 0.1 to 10 wt% (paragraph 344).  
Regarding claim 15, the microparticles are chemically bonded to each other by a silicon compound in the presence of a catalyst (paragraph 317).  Alternatively and/or additionally, the microparticles are bonded to each other by covalent bonding, intermolecular force or van der Waals force (paragraph 260). 
Regarding claims 16 and 17, the microparticles comprise a pulverized product of a gelled silica compound having a diameter of several ten nanometers (paragraph 255).  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 31 of copending Application No. 15/539,928 in view of Takane.  
The claims of Application No. 15/539,928 disclose each and every limitation of the claimed invention except a cover layer in direct contact with a low refractive index layer. 
Takane discloses an optical element comprising a solid substrate and a low refractive index layer formed on the solid substrate wherein the low refractive index layer is a obtained by alternating a layer of an electrolyte polymer and a layer of microparticles on the solid substrate and filling the alternating layers with a silicone compound solution to bond the solid substrate with microparticle, and microparticles to microparticles (abstract, and figure 5).  The low refractive index layer comprises a 
A hard coat layer is disposed between the solid substrate and the low refractive index layer (paragraph 171 and 177).  The hard coat comprises a crosslinked product of a urethane resin or a silicone-based resin and a metal oxide (paragraph 178).  The urethane resin or the silicone-based resin is a water-soluble polymer.  The hard coat layer is thus abrasion resistant as like material has like property.  There is no indication that the hard coat has voids therein.  The hard coat layer has void spaces of 0%.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose a hard coat between the low refractive index layer and the resin film motivated by the desire to enhance mechanical properties of the resin film. 
This is a provisional nonstatutory double patenting rejection.
The provisional double patenting rejection over Application No. 15/539,928 taken individually has been withdrawn because the claims of Application No. 15/539,928 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/Hai Vo/
Primary Examiner
Art Unit 1788